
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 2968
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To make certain technical and conforming
		  amendments to the Lanham Act.
	
	
		1.Short titleThis Act may be cited as the
			 Trademark Technical and Conforming
			 Amendment Act of 2010..
		2.DefinitionFor purposes of this Act, the term
			 Trademark Act of 1946 means the Act entitled An Act to
			 provide for the registration and protection of trademarks used in commerce, to
			 carry out the provisions of certain international conventions, and for other
			 purposes, approved July 5, 1946 (commonly referred to as the
			 Lanham Act; 15 U.S.C. 1051 et. seq).
		3.Technical and conforming
			 amendments
			(a)Certificates of registrationSection 7 of the Trademark Act of 1946 (15
			 U.S.C. 1057) is amended—
				(1)by inserting United States
			 before Patent and Trademark Office each place that term
			 appears;
				(2)in subsection (b), by striking
			 registrant’s each place that appears and inserting
			 owner’s;
				(3)in subsection (e)—
					(A)by striking registrant each
			 place that term appears and inserting owner; and
					(B)in the third sentence, by striking
			 or, if said certificate is lost or destroyed, upon a certified copy
			 thereof; and
					(4)by amending subsection (g) to read as
			 follows:
					
						(g)Correction of Patent and Trademark Office
				mistakeWhenever a material
				mistake in a registration, incurred through the fault of the United States
				Patent and Trademark Office, is clearly disclosed by the records of the Office
				a certificate stating the fact and nature of such mistake shall be issued
				without charge and recorded and a printed copy thereof shall be attached to
				each printed copy of the registration and such corrected registration shall
				thereafter have the same effect as if the same had been originally issued in
				such corrected form, or in the discretion of the Director a new certificate of
				registration may be issued without charge. All certificates of correction
				heretofore issued in accordance with the rules of the United States Patent and
				Trademark Office and the registrations to which they are attached shall have
				the same force and effect as if such certificates and their issue had been
				specifically authorized by
				statute.
						.
				(b)Incontestability of right To use mark under
			 certain conditionsSection 15
			 of the Trademark Act of 1946 (15 U.S.C. 1065) is amended—
				(1)by striking right of the
			 registrant and inserting right of the owner;
				(2)by amending paragraph (1) to read as
			 follows:
					
						(1)there has been no final decision adverse to
				the owner’s claim of ownership of such mark for such goods or services, or to
				the owner’s right to register the same or to keep the same on the register;
				and
						;
				and
				(3)in paragraph (2), by inserting
			 United States before Patent and Trademark
			 Office.
				(c)Appeal to courtsSection 21 of the Trademark Act of 1946 (15
			 U.S.C. 1071) is amended—
				(1)by inserting United States
			 before Patent and Trademark Office each place that term
			 appears;
				(2)in subsection (a)(1), by inserting
			 or section 71 after section 8; and
				(3)in subsection (b)(4), by striking If
			 there be and inserting If there are.
				(d)Conforming requirements for
			 affidavits
				(1)Duration, affidavits and feesSection 8 of the Trademark Act of 1946 (15
			 U.S.C. 1058) is amended to read as follows:
					
						8.Duration, affidavits and fees
							(a)Time periods for required
				affidavitsEach registration
				shall remain in force for 10 years, except that the registration of any mark
				shall be canceled by the Director unless the owner of the registration files in
				the United States Patent and Trademark Office affidavits that meet the
				requirements of subsection (b), within the following time periods:
								(1)Within the 1-year period immediately
				preceding the expiration of 6 years following the date of registration under
				this Act or the date of the publication under section 12(c).
								(2)Within the 1-year period immediately
				preceding the expiration of 10 years following the date of registration, and
				each successive 10-year period following the date of registration.
								(3)The owner may file the affidavit required
				under this section within the 6-month grace period immediately following the
				expiration of the periods established in paragraphs (1) and (2), together with
				the fee described in subsection (b) and the additional grace period surcharge
				prescribed by the Director.
								(b)Requirements for affidavitThe affidavit referred to in subsection (a)
				shall—
								(1)(A)state that the mark is in use in
				commerce;
									(B)set forth the goods and services recited in
				the registration on or in connection with which the mark is in use in
				commerce;
									(C)be
				accompanied by such number of specimens or facsimiles showing current use of
				the mark in commerce as may be required by the Director; and
									(D)be
				accompanied by the fee prescribed by the Director; or
									(2)(A)set forth the goods and services recited in
				the registration on or in connection with which the mark is not in use in
				commerce;
									(B)include a showing that any nonuse is due to
				special circumstances which excuse such nonuse and is not due to any intention
				to abandon the mark; and
									(C)be
				accompanied by the fee prescribed by the Director.
									(c)Deficient affidavitIf any submission filed within the period
				set forth in subsection (a) is deficient, including that the affidavit was not
				filed in the name of the owner of the registration, the deficiency may be
				corrected after the statutory time period, within the time prescribed after
				notification of the deficiency. Such submission shall be accompanied by the
				additional deficiency surcharge prescribed by the Director.
							(d)Notice of requirementSpecial notice of the requirement for such
				affidavit shall be attached to each certificate of registration and notice of
				publication under section 12(c).
							(e)Notification of acceptance or
				refusalThe Director shall
				notify any owner who files any affidavit required by this section of the
				Director’s acceptance or refusal thereof and, in the case of a refusal, the
				reasons therefor.
							(f)Designation of resident for service of
				process and noticesIf the
				owner is not domiciled in the United States, the owner may designate, by a
				document filed in the United States Patent and Trademark Office, the name and
				address of a person resident in the United States on whom may be served notices
				or process in proceedings affecting the mark. Such notices or process may be
				served upon the person so designated by leaving with that person or mailing to
				that person a copy thereof at the address specified in the last designation so
				filed. If the person so designated cannot be found at the last designated
				address, or if the owner does not designate by a document filed in the United
				States Patent and Trademark Office the name and address of a person resident in
				the United States on whom may be served notices or process in proceedings
				affecting the mark, such notices or process may be served on the
				Director.
							.
				(2)Affidavits and feesSection 71 of the Trademark Act of 1946 (15
			 U.S.C. 1141k) is amended to read as follows:
					
						71.Duration, affidavits and fees
							(a)Time periods for required
				affidavitsEach extension of
				protection for which a certificate has been issued under section 69 shall
				remain in force for the term of the international registration upon which it is
				based, except that the extension of protection of any mark shall be canceled by
				the Director unless the holder of the international registration files in the
				United States Patent and Trademark Office affidavits that meet the requirements
				of subsection (b), within the following time periods:
								(1)Within the 1-year period immediately
				preceding the expiration of 6 years following the date of issuance of the
				certificate of extension of protection.
								(2)Within the 1-year period immediately
				preceding the expiration of 10 years following the date of issuance of the
				certificate of extension of protection, and each successive 10-year period
				following the date of issuance of the certificate of extension of
				protection.
								(3)The holder may file the affidavit required
				under this section within a grace period of 6 months after the end of the
				applicable time period established in paragraph (1) or (2), together with the
				fee described in subsection (b) and the additional grace period surcharge
				prescribed by the Director.
								(b)Requirements for affidavitThe affidavit referred to in subsection (a)
				shall—
								(1)(A)state that the mark is in use in
				commerce;
									(B)set forth the goods and services recited in
				the extension of protection on or in connection with which the mark is in use
				in commerce;
									(C)be
				accompanied by such number of specimens or facsimiles showing current use of
				the mark in commerce as may be required by the Director; and
									(D)be
				accompanied by the fee prescribed by the Director; or
									(2)(A)set forth the goods and services recited in
				the extension of protection on or in connection with which the mark is not in
				use in commerce;
									(B)include a showing that any nonuse is due to
				special circumstances which excuse such nonuse and is not due to any intention
				to abandon the mark; and
									(C)be
				accompanied by the fee prescribed by the Director.
									(c)Deficient affidavitIf any submission filed within the period
				set forth in subsection (a) is deficient, including that the affidavit was not
				filed in the name of the holder of the international registration, the
				deficiency may be corrected after the statutory time period, within the time
				prescribed after notification of the deficiency. Such submission shall be
				accompanied by the additional deficiency surcharge prescribed by the
				Director.
							(d)Notice of requirementSpecial notice of the requirement for such
				affidavit shall be attached to each certificate of extension of
				protection.
							(e)Notification of acceptance or
				refusalThe Director shall
				notify the holder of the international registration who files any affidavit
				required by this section of the Director’s acceptance or refusal thereof and,
				in the case of a refusal, the reasons therefor.
							(f)Designation of resident for service of
				process and noticesIf the
				holder of the international registration of the mark is not domiciled in the
				United States, the holder may designate, by a document filed in the United
				States Patent and Trademark Office, the name and address of a person resident
				in the United States on whom may be served notices or process in proceedings
				affecting the mark. Such notices or process may be served upon the person so
				designated by leaving with that person or mailing to that person a copy thereof
				at the address specified in the last designation so filed. If the person so
				designated cannot be found at the last designated address, or if the holder
				does not designate by a document filed in the United States Patent and
				Trademark Office the name and address of a person resident in the United States
				on whom may be served notices or process in proceedings affecting the mark,
				such notices or process may be served on the
				Director.
							.
				4.Study and report
			(a)In generalNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Commerce, in consultation with the
			 Intellectual Property Enforcement Coordinator, shall study and report to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives on—
				(1)the extent to which small businesses may be
			 harmed by litigation tactics by corporations attempting to enforce trademark
			 rights beyond a reasonable interpretation of the scope of the rights granted to
			 the trademark owner; and
				(2)the best use of Federal Government services
			 to protect trademarks and prevent counterfeiting.
				(b)RecommendationsThe study and report required under
			 paragraph (1) shall also include any policy recommendations the Secretary of
			 Commerce and the Intellectual Property Enforcement Coordinator deem
			 appropriate.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
